      0:20-cv-04105-MGL-PJG          Date Filed 04/01/21      Entry Number 38        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

HILTON RHODERQUES HAYES,                           §
              Plaintiff,                           §
                                                   §
vs.                                                §   CIVIL ACTION 0:20-4105-MGL-PJG
                                                   §
DRISSI BRAHIM and HERTZ                            §
CORPORATION,                                       §
                 Defendants.                       §

              ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 AND DENYING PLAINTIFF’S MOTION TO REMAND

         Plaintiff Hilton Rhoderques Hayes (Hayes) filed this personal injury action Defendants Drissi

Brahim and Hertz Corporation. Hayes is self represented.

         The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting Hayes’s motion to remand for lack of subject matter

jurisdiction be denied. The Report was made as per 28 U.S.C. § 636 and Local Civil Rule 73.02 for

the District of South Carolina.

         The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
   0:20-cv-04105-MGL-PJG            Date Filed 04/01/21       Entry Number 38         Page 2 of 2




       The Magistrate Judge filed the Report on March 4, 2021, but Hayes failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court Hayes’s motion to remand for lack of subject matter jurisdiction is DENIED.

       IT IS SO ORDERED.

       Signed this 1st day of April, 2021, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                                *****

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
